Upon this appeal we have reached the conclusion that the loan transaction in question should be considered as a Rhode Island transaction, and controlled by the laws of that State. So regarded, we think the transaction should be upheld to the extent of enforcing the payment of the principal of the note in question, with six per cent simple interest thereon. This course, we think, is justified by the Rhode Island law under the facts disclosed in the present record on appeal. The judgment appealed from is, therefore, modified accordingly, and as modified unanimously affirmed, without costs. Findings contrary to this decision are reversed, and new findings will be signed in accordance herewith. Kelly, P. J., Jaycox, Young, Kapper and Lazansky, JJ., concur. Settle order on notice.